          Case 1:17-cv-11730-DJC Document 78 Filed 01/28/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
GHASSAN ALASAAD, et al.,                  )
                                          )
                          Plaintiffs,     )
                                          ) Civil Action No. 17-cv-11730-DJC
      v.                                  )
                                          )
KIRSTJEN NIELSEN, et al.,                 )
                                          )
                          Defendants.     )
__________________________________________)

         NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

        On January 22, 2018, this Court granted Defendants’ motion to stay discovery, in light of

the lapse of appropriations for the Department of Justice and the agency Defendants in the above-

captioned matter. As of January 25, 2019, after a 35-day lapse, funding was restored for the

Department of Justice and the agency Defendants through February 15, 2019, and the Department

of Justice has now resumed its usual civil litigation functions. Consistent with the Court’s Order

of January 22, 2019, Dkt. No. 77, Defendants request the opportunity to meet and confer with

Plaintiffs’ counsel for the purpose of submitting to the Court, no later than Friday, February 1, a

proposed schedule for the completion of discovery and the subsequent briefing of the parties’

anticipated cross-motions for summary judgment, that takes into account the duration of the lapse

in appropriations.

DATED: January 28, 2019                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JOHN R. GRIFFITHS
                                             Director, Federal Programs Branch

                                             DIANE KELLEHER
                                             Assistant Director, Federal Programs Branch
          Case 1:17-cv-11730-DJC Document 78 Filed 01/28/19 Page 2 of 2



                                                 -2-
                                              /s/ Michael Drezner
                                              MICHAEL DREZNER
                                              Trial Attorney (Virginia Bar No. 83836)
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L St. NW
                                              Washington, DC 20005
                                              (202) 514-4505 (direct)
                                              (202) 616-8470
                                              Michael.L.Drezner@usdoj.gov

                                              Counsel for the Defendants




                                      Certificate of Service

        I certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Michael Drezner
                                                     Michael Drezner
